t c memo united_states tax_court estate of mary catherine ix gaynor deceased paul gaynor administrator d b n c t a petitioner v commissioner of internal revenue respondent docket no filed date patrick j corcoran for petitioner michael p breton for respondent memorandum opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s federal estate_tax unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s - - death and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue remaining for decision is whether predeath transfers of decedent’s property with a value of dollar_figure and made for no consideration were revocable under connecticut law and includable in decedent’s gross_estate under sec_2038 background this case was submitted fully stipulated under rule on date mary catherine ix gaynor decedent died a resident of branford connecticut on date approximately years prior to decedent’s death decedent executed a general power_of_attorney poa under the connecticut statutory short_form power_of_attorney act the act conn gen stat ann secs to west in the poa decedent appointed an attorney and decedent’s son gerald gaynor as attorneys-in-fact to act in decedent’s stead the poa consisted of a standard form poa under connecticut law and explicitly authorized decedent’s attorneys-in-fact to act in decedent’s stead with respect to decedent’s ownership interests in real_estate chattels and goods stocks and bonds banking insurance claims and litigation personal relationships and affairs military pensions records reports and statements and all other matters the poa did not explicitly authorize decedent’s attorneys-- in-fact to make gifts of decedent’s property under the act attorneys-in-fact are not explicitly authorized to make or prohibited from making gifts of a principal’s property section of the act provides that the words all other matters in a poa indicate that the principal authorized the agent to act as an alter ego of the principal with respect to any matters and affairs not enumerated in sections to 1-54a inclusive and which the principal can do through an agent in and decedent’s attorneys-in-fact made for no consideration transfers of decedent’s property with a value of dollar_figure the evidence does not indicate to whom the transfers were made as stated on date decedent died on date decedent’s federal estate_tax_return was filed by the administrator of the estate a resident of connecticut on the return the dollar_figure value of the transferred property was not included in decedent’s gross_estate respondent determined that the above transfers of decedent’s property constituted revocable transfers under connecticut law - - and that the dollar_figure value of the property should be included in decedent’s gross_estate discussion for federal estate_tax purposes all interests in property that a decedent possesses at the time of death are includable in the gross_estate sec_2033 96_tc_675 also the value of property transferred by a decedent prior to death without consideration and with respect to which a decedent retains a power_to_revoke the transfer is includable in the decedent’s gross_estate sec_2038 46_fedclaims_388 the legal effect of gifts of property made under a poa is controlled by state law 309_us_78 estate of swanson v united_states supra in the absence of a decision or interpretation of state law by a state’s highest court we look to lower state court rulings and holdings 387_us_456 the supreme court of connecticut has not addressed whether attorneys-in-fact are authorized under the act to make gifts of their principal’s property without express language in the poa authorizing gifts to be made this issue however has been involved in three opinions of the connecticut superior court judicial district of hartford-new britain in wosczyna v estate of antone wl at conn super ct date in a declaratory_judgment action to quiet title to an interest_in_real_property on motion for summary_judgment to void a transfer made for no consideration by an attorney-in-fact the court quoted the following language of the act in a statutory short_form power_of_attorney the language conferring general authority with respect to real_estate transactions shall be construed to mean that the principal authorizes the agent to sell to exchange to convey either with or without covenants to guit claim or otherwise to dispose_of any estate or interest in land with no further analysis the connecticut superior court summarily concluded that attorneys-in fact in connecticut were not prohibited from making gifts of their principal’s property and denied the motion for summary_judgment id at in estate of antone v staphos wl at conn super ct date a subsequent case involving the same underlying facts as those involved in wosczyna the connecticut superior court acknowledged that the act might be interpreted to authorize attorneys-in-fact to make gifts of their principal’s property upon further consideration however the connecticut superior court specifically concluded that absent express language in a poa to the contrary the act does not authorize - - attorneys-in-fact to make gifts of their principal’s property id at the connecticut superior court noted that most courts that have considered this issue have concluded that under general poass attorneys-in-fact do not have the authority to make gifts of their principal’s property id at see also king v bankerd a 2d md and the numerous cases from alaska to utah cited therein am jur 2d agency sec_31 supp in discussing the extensive case authority on this issue the connecticut superior court emphasized the following policy considerations that have been recognized an attorney-in-fact owes to the principal the highest duty_of loyalty gifts of a principal’s property generally will be adverse to the interests of the principal and if a principal wished to make a gift of property the principal could do so on his or her own estate of antone v staphos supra at king v bankerd supra pincite in estate of antone the connecticut superior court noted expressly that the broad catchall language in the act such as otherwise to dispose_of should not be interpreted to convey a power to make gifts of a principal’s property see also aiello v clark p 2d alaska - j- as a result of the above legal analysis the connecticut superior court in estate of antone denied a motion for summary_judgment thereafter the above cases were consolidated for trial and opinion on the legal issue as to whether attorneys-in-fact were authorized to make gifts under the act and on the factual issue as to whether the attorney-in-fact violated his fiduciary duty to his principal by making the gifts wosczyna v estate of antone wl conn super ct date in its opinion the connecticut superior court did not decide the legal issue and simply held that the attorney-in-fact had acted in his own self- interest had violated his fiduciary duty_of loyalty to his principal and that the gift was revocable id at petitioner contends that since the broad language of the act authorizes attorneys-in-fact to act as alter egos of their principals decedent’s attorneys-in-fact herein were implicitly authorized under the act to make gifts on decedent’s behalf and therefore that the dollar_figure value of decedent’s transferred property need not be included in decedent’s gross_estate respondent contends that the act and the poa neither explicitly nor implicitly authorize decedent’s attorneys-in-fact to make gifts on decedent’s behalf and respondent contends that until decedent’s death the transfers of decedent’s property were revocable by decedent --- - absent express language in a poa providing otherwise and particularly in light of estate of antone v staphos supra and the persuasive analysis contained therein we believe that the supreme court of connecticut would conclude that under the act a general poa does not include the power to make an irrevocable transfer of a principal’s property without consideration on brief petitioner alleges that decedent expressly authorized and intended decedent’s attorneys-in-fact to make gifts of decedent’s property and that under estate of pruitt v commissioner tcmemo_2000_287 and estate of bronston v commissioner tcmemo_1988_510 the transfers made by decedent’s attorneys-in-fact should be treated as irrevocable gifts in estate of pruitt and estate of bronston we concluded that oregon and new jersey law respectively did not necessarily prohibit attorneys-in-fact from making gifts in appropriate circumstances and we held that the poas in those cases contained express language broad enough to authorize the attorneys--in-fact to make irrevocable gifts in those cases the taxpayers also established that the decedents intended for their attorneys-in- fact to continue with a pattern of gift giving that had been established by the taxpayer and that the attorneys-in-fact had not committed fraud abuse or self-dealing with respect to the gifts estate of pruitt v commissioner supra estate of bronston v commissioner supra even if our interpretation of connecticut law is mistaken and the supreme court of connecticut would allow under general poas gifts to be made by attorneys-in-fact the evidence in the instant case does not indicate that decedent herein had established a pattern of gift giving or that decedent intended to give a poa that included the power to transfer decedent’s property without consideration we conclude that prior to her death decedent retained the power under connecticut law to revoke the transfers of the property with a value of dollar_figure under sec_2038 the value of that property is to be included in decedent’s estate to reflect the foregoing decision will be entered under rule
